USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 1 of 13


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                       v.                              CAUSE NO.: 1:16-CR-55-TLS-SLC

 KEENAN DAVIS


                                   OPINION AND ORDER

       This matter is before the Court on a Motion for Early Release [ECF No. 152], filed by

Defendant Keenan Davis pro se on June 23, 2020, and on a Brief in Support of Motion for

Compassionate Release [ECF No. 160], filed by counsel for Defendant Davis on August 10,

2020. Defendant Davis seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) due to

the COVID-19 pandemic and his personal risk factors. For the reasons set forth below,

Defendant’s motion is denied.

                                       BACKGROUND

       On August 24, 2016, an Indictment [ECF No. 1] was returned charging Defendant with

count of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Defendant

was arrested on August 30, 2016 [ECF No. 12]. On December 20, 2016, a Superseding

Indictment [ECF No. 38] was returned adding a second count of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). On February 27, 2017, a jury found Defendant

guilty on both counts of the Superseding Indictment [ECF No. 70]. On August 30, 2017, the

Court sentenced Defendant to 100 months imprisonment on Count I and 25 months

imprisonment on Count II, to be served concurrently, followed by two years of supervised

release. See ECF No. 100. Defendant has been in custody since his arrest on August 30, 2016.

Revised Final PSR at 1, ECF No. 97. Defendant is currently confined at Federal Correctional
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 2 of 13


Institution Schuylkill (FCI Schuylkill) in Pennsylvania. Def.’s Br. at 6, ECF No. 160; Gov’t

Resp. at 6–7, ECF No. 163.

       On June 23, 2020, Defendant file the instant Motion for Early Release [ECF No. 152]

asking to be released from prison in light of the COVID-19 pandemic. On June 24, 2020, the

Court issued an Order [ECF No. 155] referring this matter to the Federal Community Defender

to consider filing a supplemental brief in support of Defendant’s request. On July 8, 2020,

counsel entered an appearance [ECF No. 156] on behalf of Defendant, and, on August 10, 2020,

counsel filed a Brief in Support of Motion for Compassionate Release [ECF No. 160]. On

August 24, 2020, the Government filed a Response [ECF No. 163] opposing Defendant’s

motion.

                                             ANALYSIS

       Defendant asks the Court to modify his sentence pursuant to the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A)(i) based on the threats posed by the COVID-19

pandemic and his personal health concerns of Type II Diabetes (Insulin Dependent) with diabetic

neuropathy, hyperlipidemia, and asthma. Def.’s Br. at 5. Defendant asks the Court for an order

reducing his sentence to time served, or alternatively, an order reducing his sentence to time

served and modifying his judgment to add the unserved portion of his original sentence to his

term of supervised release so that it may be served on home confinement. Id. at 17. For the

reasons set forth below, the Court denies the motion.

       Following the imposition of sentence, a court may not modify the term of imprisonment

absent specific circumstances enumerated in 18 U.S.C. § 3582(c). One such circumstance allows

a court to grant a defendant compassionate release if certain requirements are met. Id.

§ 3582(c)(1)(A). The statute provides that



                                                 2
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 3 of 13


       the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction . . .

                  and that such a reduction is consistent with the applicable policy
                  statements issued by the Sentencing Commission . . . .

Id. (emphasis added). Thus, the statute sets out four requirements: exhaustion of administrative

remedies, consideration of whether “extraordinary and compelling reasons” warrant a reduction

in the term of imprisonment, consideration of the § 3553(a) factors, and consistency with the

applicable Sentencing Commission policy statements.

       While the statute does not define “extraordinary and compelling reasons,” Congress

provided:

       The [Sentencing] Commission, in promulgating general policy statements
       regarding the sentencing modification provisions in section 3582(c)(1)(A) of title
       18, shall describe what should be considered extraordinary and compelling
       reasons for sentence reduction, including the criteria to be applied and a list of
       specific examples. Rehabilitation of the defendant alone shall not be considered
       an extraordinary and compelling reason.

28 U.S.C. § 994(t).

       Pursuant to that authority, the Sentencing Commission Policy Statement on

§ 3582(c)(1)(A) provides:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—


                                                 3
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 4 of 13


       (1) (A) extraordinary and compelling reasons warrant the reduction . . .

       (2) the defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) the reduction is consistent with this policy statement.

U.S. Sentencing Guidelines Manual § 1B1.13. The commentary to the Policy Statement then

provides that extraordinary and compelling reasons exist under any of these circumstances:

       (A)     Medical Condition of the Defendant.—

              (i)      The defendant is suffering from a terminal illness (i.e., a serious
              and advanced illness with an end of life trajectory). A specific prognosis
              of life expectancy (i.e., a probability of death within a specific time
              period) is not required. Examples include metastatic solid-tumor cancer,
              amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
              advanced dementia.

              (ii)     The defendant is—

                      (I)     suffering from a serious physical or medical condition,

                      (II)    suffering from a serious functional or cognitive
                              impairment, or

                      (III)   experiencing deteriorating physical or mental health
                              because of the aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B)     Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her
       term of imprisonment, whichever is less.

       (C)     Family Circumstances.

              (i)    The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.

              (ii)     The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the spouse
              or registered partner.

                                                 4
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 5 of 13



       (D)     Other Reasons.—As determined by the Director of the Bureau of Prisons,
       there exists in the defendant’s case an extraordinary and compelling reason other
       than, or in combination with, the reasons described in subdivisions (A) through
       (C).

 U.S. Sentencing Guidelines Manual § 1B1.13 cmt. 1.

       Policy Statement § 1B1.13 was effective November 1, 2018, but has not been updated to

reflect that the First Step Act amended § 3582(c)(1)(A) in December 2018 to allow a motion to

be brought by a defendant and not only by the Bureau of Prisons. See U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. 4 (“A reduction under this policy statement may be granted

only upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.

§ 3582(c)(1)(A).”). Nevertheless, § 1B1.13 provides guidance on the “extraordinary and

compelling reasons” that may warrant a reduction in a term of imprisonment on a motion

brought by a defendant. See United States v. Scott, No. 17-CR-156, 2020 WL 2508894, at *7–8,

— F. Supp. 3d —, — (E.D. Wis. May 15, 2020) (agreeing with the majority of courts that a

“court in deciding a compassionate release motion is no longer confined to the specific examples

enumerated in U.S.S.G. § 1B1.13”); United States v. McGraw, No. 2:02-cr-18, 2019 WL

2059488, at *2 (S.D. Ind. May 9, 2019) (“While that particular policy statement has not yet been

updated to reflect that defendants (and not just the BOP) may move for compassionate release,

courts have universally turned to U.S.S.G. § 1B1.13 to provide guidance on the ‘extraordinary

and compelling reasons’ that may warrant a sentence reduction.” (citing cases)).

       First, the parties do not dispute that Defendant has exhausted his administrative remedies.

Thus, the Court turns to whether Defendant has demonstrated “extraordinary and compelling

reasons” for his release. Defendant argues that his underlying medical conditions of Type II

Diabetes (Insulin Dependent) with diabetic neuropathy, hyperlipidemia, and asthma make him

especially vulnerable to COVID-19, constituting “extraordinary and compelling reasons” for

                                                5
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 6 of 13


relief. Although the Court recognizes that COVID-19 poses a general threat to every non-

immune person in the country, “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and professional efforts to

curtail the virus’s spread.” Raia, 954 F.3d at 597; see also Federal Bureau of Prisons, COVID-19

Action Plan: Phase Seven (posted on May 20, 2020),

https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last visited Sept. 14,

2020); Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/

index.jsp (last visited Sept. 14, 2020). Rather, § 3582(c)(1)(A) contemplates a sentence reduction

for specific individuals based on the individuals’ particular circumstances of where he is housed

and his personal health conditions. See United States v. Downing, No. 18-cr-40037, 2020 WL

2789790, at *2 (C.D. Ill. May 29, 2020) (“[A] prisoner [may] satisfy the extraordinary and

compelling reasons requirement by showing that his particular institution is facing a serious

outbreak of COVID-19 infections, the institution is unable to successfully contain the outbreak,

and his health condition places him at significant risk of complications should he contract the

virus.” (quoting United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill.

May 12, 2020))).

       Defendant is housed at FCI Schuylkill. In his motion, Defendant contends that the BOP

reports that there are 1047 inmates at FCI Schuylkill and that the facility has been extremely

slow to test for COVID-19 since going to modified operations on March 13, 2020. Def.’s Br. 6.

Defendant asserts that, on June 16, 2020, FCI Schuylkill had only tested 5 of its 1047 inmates;

Def.’s Br. Ex. D, ECF No. 160-4; on June 30, 2020, 35 inmates had been tested, Def.’s Br. Ex.

E, ECF No. 160-5; the first positive test was reported on July 3, 2020, Def.’s Br. Ex. F, ECF No.

160-6; on July 15, 2020, 56 inmates had completed tests, 23 had pending tests, and there was 1

                                                 6
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 7 of 13


positive test, Def.’s Br. Ex. G, ECF No. 160-7; on July 31, 2020, 137 inmates had completed

tests, 1 inmate had a test pending, and there was 1 positive test, Def.’s Br. Ex. H, ECF No. 160-

8; and as of August 9, 2020, the BOP website showed 168 inmates had completed tests, 4

inmates had a pending test, and 1 inmate tested positive, Def.’s Br. at 6–7. The Court’s review of

the website shows that, as of September 10, 2020, 287 inmates had completed tests, no inmates

had pending tests, and 3 inmates had a positive test. COVID-19 Inmate Test Information,

https://www.bop.gov/coronavirus/ (last visited Sept. 14, 2020). The map function on the same

website of confirmed active COVID-19 cases shows no confirmed active inmate cases and one

confirmed active staff case. COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited

Sept. 14, 2020).

        The Court notes that BOP facilities have strict precautions in place including shelter-in-

place protocols, screening and quarantining all newly arriving detainees, screening staff,

restricting access to BOP facilities, suspending social visits, limiting legal visits, isolating all

symptomatic detainees until medically cleared, and issuing and encouraging the use of face

masks. See Gov’t Resp. 14–17; BOP Implementing Modified Operations,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sept. 14, 2020). Defendant has

not shown that his institution is facing a serious outbreak of COVID-19 infections or that FCI

Schuylkill is incapable of successfully containing an outbreak. Accordingly, Defendant’s general

concerns surrounding the conditions at FCI Schuylkill are insufficient to warrant his release.

        In contrast, Allen County, where Defendant proposes living if released, has 5,642

positive COVID-19 cases and 185 COVID-19 deaths as of September 14, 2020. See COVID-19

Pandemic, Allen County Department of Health, https://www.allencountyhealth.com/get-

informed/covid-19/ (last visited Sept. 14, 2020). Defendant’s plan, if released, is to live in Fort

Wayne, Indiana, in Allen County, with his son who works the swing shift at a food packaging

                                                   7
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 8 of 13


company. Def.’s Br. at 17–18. Although Defendant would have a separate bedroom, there is only

one bathroom in the house and Defendant’s son would be transporting Defendant as needed. It

does not appear that Defendant would be safer outside of prison than where he is currently

housed.

       Turning to Defendant’s personal health conditions of Type II Diabetes with diabetic

neuropathy, hyperlipidemia, and asthma, the Court finds that, even in the context of the COVID-

19 pandemic, his conditions do not constitute an extraordinary and compelling reason to justify a

sentence reduction. See Def.’s Br. Ex. B at 868, ECF No. 160-2. As of May 13, 2020, Defendant

was prescribed nine medications. Id. at 785–86. The Court recognizes that Type II diabetes

mellitus is one of the eight conditions that places an individual at an increased risk of severe

illness if the individual were to contract COVID-19. See People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last accessed Sept. 14, 2020) (“People of any age with the

following conditions are at increased risk of severe illness from COVID-19: . . . Type 2 diabetes

mellitus.”). And, individuals with moderate-to-severe asthma “might be at an increased risk for

severe illness from COVID-19.” Id. Defendant’s conditions of hyperlipidemia and diabetic

neuropathy are not listed as conditions that increase his risk for severe or serious illness from

COVID-19. Although diabetes and asthma are chronic conditions, Defendant has not offered

evidence that he suffers from these conditions to a degree that substantially diminishes his ability

to provide self-care within the environment of the correctional facility.

       Overall, Defendant’s conditions are being managed within the BOP. In his brief,

Defendant contends that his diabetes is not well controlled within the BOP because of his

consistently elevated hemoglobin A1C levels. Def.’s Br. at 11 (citing Def.’s Br. Ex. B at 567,

591, 788). However, the Government notes that Defendant has a history of non-compliance with

                                                  8
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 9 of 13


the medical staff trying to manage his diabetes, missing doses of insulin on January 6 and 10,

2020, failing to show up for a monthly visit and lab work on February 4, 2020, and failing to

show up for his three-month clinic visit on March 17, 2020. Gov’t Resp. at 11; see Def.’s Br. Ex

B at 799, 810, 811, 832, 923. In addition, Defendant reported that he was missing the pill line

one to two times per week. Gov’t Resp. at 11–12; see Def.’s Br. Ex. B at 794. The Government

notes that on April 8, 2020, Defendant reported that he was not taking his Metformin. Gov’t

Resp. at 12; see Def.’s Br. Ex. B at 794. However, the Court notes that, earlier on January 10,

2020, Defendant reported he had been taking his Metformin even though he missed his morning

insulin dose. Def.’s Br. Ex. B at 813. The Government notes that, during medical visits on

January 2, 2020, January 10, 2020, March 2, 2020, April 8, 2020, and May 13, 2020, medical

staff discussed with Defendant the importance of complying with the diabetes medications

prescribed to him. Gov’t Resp. at 12; see Def.’s Br. Ex. B at 787, 816, 862. The Government also

notes that Defendant has had regular chronic care appointments with BOP medical staff and has

one scheduled for October 30, 2020. Gov’t Resp. at 12; see Def.’s Br. Ex. B at 784, 787. The

Government notes that, on the occasions when Defendant’s non-compliance has created a

medical emergency that the BOP cannot handle, Defendant has been promptly transferred to a

medical facility that could address the acute issue. Gov’t Resp. at 12; see Def.’s Br. Ex. B at 902

(emergency room visit for vomiting and hyperglycemia). The Government also notes that BOP

records show that Defendant has no medical restrictions. Gov’t Resp. at 13; see Def.’s Br. Ex. B

at 722–725, 877. The Court notes that, on April 22, 2020, Defendant’s medical records show that

he was “compliant with insulin last couple weeks due to COVID modified movement,” Def.’s

Br. Ex. B at 788; that on May 13, 2020, he reported taking his insulin regularly, id. at 784; and

that on June 12, 2020, he reported compliance with medication and checking blood glucose at



                                                 9
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 10 of 13


 pill line, id. at 780. As for his asthma, Defendant has offered very little to show that this

 condition is extraordinary, compelling, terminal, or limiting. see Def.’s Br. Ex. B at 780.

        Defendant argues in his brief that he missed doses of extra coverage insulin because he

 was concerned about getting seizures from low blood sugar and that he discussed this with

 medical staff. Def.’s Br. at 12; Def.’s Br. Ex. B at 586. He also notes that, on December 2, 2019,

 he had a seizure and that when he was taken to the clinic, his blood sugar was 20. Def.’s Br. at

 12; Def.’s Br. Ex. B at 577, 579. On June 12, 2020, he discussed with the nurse practitioner why

 he refused the extra coverage insulin, stating “because it bottoms me out.” Def.’s Br. at 12;

 Def.’s Br. Ex. B at 780. Defendant argues that the medical staff did not work with him to change

 his dose of insulin but instead marked that he was not compliant. He also asserts that, in 2018,

 medical staff ignored his complaints of abdominal pain, sending him back to his unit, but he next

 day, he was hospitalized in the Intensive Care Unit for a perforated ulcer, requiring two units of

 blood and surgery. Def’s Br. at 12; Def.’s Br. Ex. B at 328, 530–31. However, The Court notes

 that the 2018 event occurred while he was incarcerated at FCC Hazelton. Defendant also argues

 that, if he were not incarcerated, he would have the opportunity to eat a diet higher in protein

 with less carbohydrates and may have the opportunity to pursue getting a diabetic pump.

        When considering all the records and argument in combination, Defendant has not shown

 that his conditions of diabetes and asthma have substantially diminished his ability to provide

 self-care at his place of incarceration. Further, Defendant is 43 years old and, thus, is not of

 advanced age. See Revised Final PSR 2, ECF No. 97.

        Having considered the location of Defendant’s confinement and the nature of his health

 concerns, and in light of the 3553(a) factors discussed below, the Court finds that Defendant has

 not shown extraordinary and compelling reasons that would make him eligible for a reduction in

 his term of imprisonment. See United States v. Bowling, No. 2:16-CR-153-PPS, 2020 WL

                                                   10
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 11 of 13


 4915665, at *3–5 (N.D. Ind. Aug. 21, 2020) (denying compassionate release where the defendant

 was receiving adequate care for her medical conditions of diabetes, anemia, high blood pressure,

 hyperlipidemia, back pain, and depression and had not shown that her medical conditions

 substantially diminished her ability to provide self-care while incarcerated).

 3.     Section 3553(a) Factors

        Moreover, in considering the § 3553(a) factors and whether Defendant is a danger to the

 safety of any other person or the community, the Court finds that the factors do not warrant a

 reduction in his sentence. Defendant’s criminal history has spanned almost thirty years and

 includes multiple convictions for battery as well as a conviction for resisting law enforcement.

 His February 24, 2011 domestic battery conviction involved him chocking his girlfriend and

 punching her in the face; his August 5, 2011 battery conviction involved him arguing with the

 mother of his children, culminating in him throwing a soda can that struck his three-year-old son

 in the head; and his 2013 domestic battery conviction involved him hitting, kicking, and

 stomping Heather Gaff, which appeared to be mutual battery because she had hit him in the face

 with a tea pot. Revised Final PSR ¶¶ 66, 69, 72, ECF No. 97. And, in the instant case, after

 knocking on the apartment door, Defendant forced his way into the home of his ex-girlfriend and

 the mother of his three children, put a gun to her head, and knocked her to the floor, all in the

 presence of at least one of their minor children. Id. ¶¶ 4, 6, 7. Then, Defendant fought Anthony

 Wamue over the gun, with the fight moving out the back door of the apartment, where Wamue

 eventually got the gun away from Defendant. Id. ¶ 5. The Government represents that, while in

 prison, Defendant was sanctioned on February 10, 2020, for being absent from callout, and on

 February 29, 2020, for possessing stolen property. See Gov’t Resp. at 20.

        Although Defendant had a difficult upbringing and adult life, those factors were

 considered at the time of his original sentence and were offered as mitigation for a reduced

                                                  11
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 12 of 13


 sentence. The nature and circumstances of the instant offense and the history and characteristics

 of Defendant do not warrant a sentence reduction. In addition, Defendant has only served

 approximately half of his sentence of 100 months. With good time credit, Defendant’s projected

 release date is October 22, 2023, with a full-term release date of December 18, 2024. Gov’t

 Resp. at 7. As of July 9, 2020, Defendant has served 54.2 percent of his good-time credit

 sentence and 46.6 percent of his full-term sentence. Id. Defendant has presented no compelling

 argument to change the Court’s finding that the original sentence of 100 months imprisonment

 was sufficient, but not greater than necessary, to achieve the sentencing goals set forth in 18

 U.S.C. § 3553(a).

        Therefore, based on Defendant’s specific circumstances, the Court finds that a reduced

 term of imprisonment under the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) is

 not warranted. See Downing, 2020 WL 2789790, at *1–2 (denying motion for compassionate

 release, even though the defendant has health issues of type 2 diabetes, COPD, anemia, asthma,

 and high blood pressure, where the defendant was 43 years old, the defendant was housed in a

 facility with very few COIVD-19 cases, and early release would not be consistent with the

 § 3553(a) factors); United States v. Shah, 16-20457, 2020 WL 1934930, at *1–2 (E.D. Mich.

 Apr. 22, 2020) (denying motion for compassionate release on the basis that, although the

 defendant suffers from diabetes and hypertension, there were no cases of COVID-19 in his

 facility and the BOP is making strict efforts to protect inmates); United States v. Desage, 2:13-

 cr-39, 2020 WL 1904584, at *1–4 (D. Nev. Apr. 17, 2020) (denying relief for a 69-year-old

 inmate at outset of 36-month sentence, given his criminal record, even though he is diabetic,

 because he would be isolated and the BOP is taking steps to keep inmates safe).




                                                  12
USDC IN/ND case 1:16-cr-00055-TLS-SLC document 164 filed 09/14/20 page 13 of 13


                                       CONCLUSION

        Based on the foregoing, the Court DENIES the Motion for Early Release [ECF No. 152]

 and the Brief in Support of Motion for Compassionate Release [ECF No. 160].

        SO ORDERED on September 14, 2020.

                                           s/ Theresa L. Springmann
                                           JUDGE THERESA L. SPRINGMANN
                                           UNITED STATES DISTRICT COURT




                                              13
